Response to Amendments and Arguments
Applicant’s amendments and arguments filed 5/16/2022 have been fully considered.  Applicant’s amendment to claim 1 has obviated the 102 rejection over Abkevich et al. and the 102 rejection over Clark et al.  In view of the amendment to claim 1 as well as applicant’s persuasive argument(s) as to how amended claim 1 distinguishes over Morin et al. (see pages 8-9 of applicant’s response filed 5/16/2022), the rejections over Morin et al. have been withdrawn.  After rejoining claim 18 which depends from (and thus requires all the limitations of) allowable claims 1 and 16, claims 1, 3-6 and 8-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639